DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        STEVEN PAUL JONES,
                             Appellant,

                                    v.

                       CITY OF PLANTATION,
                             Appellee.

                              No. 4D20-2124

                          [December 9, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carol Lisa Phillips, Judge; L.T. Case No. CACE18-29376.

  Randall Shochet of Shochet Law Group, Trenton, for appellant.

  Christopher J. Stearns and E. Bruce Johnson of Johnson, Anselmo,
Murdoch, Burke, Piper & Hochman, P.A., Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

MAY, KLINGENSMITH and ARTAU, JJ., concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.